                                    UNITED STATES BANKRUPTCY COURT
                                         DISTRICT OF NEW JERSEY

 In re:                                                       Case No.: 19-31473-ABA

 HOVATTER FRIEDMAN SAPUTELLI & LEVI, LLP                      Chapter: 7

                             Debtor.                          Judge: Hon. Andrew B. Altenburg, Jr.

             NOTICE OF PROPOSED COMPROMISE or SETTLEMENT OF CONTROVERSY

Andrew Sklar, as chapter 7 trustee (the "Trustee") for Havatter Friedman Saputelli & Levi, LLP ("HFSL" or "Debtor"),
in this case proposes a compromise, or to settle a claim and/or action as described below. If you object to the settlement
or compromise, you must file a written objection with the Clerk of the United States Bankruptcy Court, and serve it
on the person named below not later 7 days before the hearing date.

 Address of the Clerk:       U.S. Post Office and Courthouse, 401 Market Street, Camden, NJ 08101

If an objection is filed, a hearing will be held before the Honorable Andrew B. Altenburg, Jr., on May 25, 2021 at
10:00 a.m. at the United States Bankruptcy Court, Courtroom 4B, Mitchell H. Cohen U.S. Courthouse, 400 Cooper
Street, 4th Floor, Camden, N.J. 08101(hearing to be scheduled for at least 28 days from the date of the filing of the
notice). If no objection is filed the clerk will enter a Certification of No Objection and the settlement may be completed
as proposed.

 Nature of action: Trustee initiated an adversary proceeding (Adv. No. 21-1185) against Caryn Proccaccini, a
 former client of HFSL, for unpaid legal fees in the amount of $23,800.42. Proccaccini retained counsel and raised
 several defenses including overbilling and quality of the services provided. Additionally, Proccaccini is currently
 paying Edward Hovatter on a fee arbitration award for services provided after HFSL was dissolved and Proccaccini
 has limited assets.



 Pertinent terms of settlement: The Trustee has agreed to accept a lump sum settlement of $8,000.00 in full
 settlement of the adverdary proceeding.

Objections must be served on, and requests for additional information directed to:
Name: Andrew Sklar, Esq.
Address: Sklar Law, LLC, 20 Brace Road, Suite 205, Cherry Hill, NJ 08034
Telephone No.: (856) 258-4050




                                                                                                                rev.8/ 1/ 15
3386161
